CALL, District Judge.
This cause comes on for hearing upon the several motions filed by the defendant. The bill of complaint seeks to rescind an agreement to purchase certain lands in Dade county, Fla., on the ground that the complainant was an infant at the time of entering into the contract and the payments made thereunder, and promptly after reaching his majority disavowed said contract.
The defendant’s first motion is to dismiss because the necessary diversity of citizenship, nor the necessary amount in controversy, is not shown. As to the first ground, the bill alleges “residence” of the complainant, *1011not citizenship; but this was cured by a motion to amend made at the hearing and granted. As to the second ground, the bill shows the jurisdictional amount. This motion will therefore be denied.
The next is a motion to dismiss the bill because the bill is without equity, the complainant has an adequate remedy at law, does not come in with clean hands, and that infancy is a matter of defense only. I do not think these grounds are sustained. Infancy at the time of making the contract may be pleaded either as a defense or made the ground for affirmative relief, if the contract is promptly disavowed after reaching his majority, and no act is done confirming it. Nor do I think in such eases that the infant must offer to do equity and place the parties in statu quo, as would be necessary in a case to rescind ordinarily. The equity in this ease is to relieve the complainant of the contract and the terms thereof to be performed by him. This would not be accomplished, either by a suit to recover back the amount paid or by waiting to be sued upon his obligation and interposing the plea of infancy. To oust the chancery court of jurisdiction, the remedy must be plain, adequate, and full. This relief could not be obtained by the complainant in an action at law. This motion will be denied.
The next motion is to transfer the cause to the law side of the court. What I have said above, as to the motion to dismiss, disposes of this motion, and it will be denied.
The next motion is to strike out of the bill certain words, stating the complainant’s right to avoid the contract on account of his infancy. This states a conclusion of the law as applied to the facts pleaded, and this is allowed in pleading. This motion will be denied.
The last motion is to make paragraph 5 of the bill more specific. This paragraph sets out that, promptly after reaching maturity, he elected to rescind the contract and demanded the return of the moneys paid thereunder, stating the amount, but that defendant failed to return said money. It seems to me that is a sufficient statement to enable the defendant to answer. I cannot see where the definite statement of time and place would assist the defendant in making its defense. And it is held by some courts that the bringing of the suit is a sufficient notice and demand. This motion will be denied.
An order may be prepared pursuant to this memorandum.